ORDER
PER CURIAM.
Defendant appeals from the judgment on her conviction by a jury of possession of a controlled substance, § 195.202, RSMo 1994, *534and possession of drug paraphernalia, § 195.233, RSMo 1994, for which she was sentenced to concurrent terms of five years’ imprisonment and six months’ imprisonment respectively. The trial court then suspended the execution of sentence and placed Defendant on three years’ probation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).